﻿Mr. President, first of all, my delegation is very pleased to see an eminent son of Africa presiding over the General Assembly at its thirty ninth session. In electing you to the presidency for this session, the international community wished, above all, to pay a tribute to your country, Zambia, with which Guinea-Bissau maintains relations of friendship and brotherliness, for its important contribution to the process of decolonization of the African continent and the realization of the ideals of peace and freedom which are so dear to the Organization. The General Assembly also wished to show its appreciation for the lofty qualities which distinguish you, to salute your dynamic and tireless activities as President of the United Nations Council for Namibia, and to greet you as a humanist and staunch defender of the principles and objectives of the Charter of the United Nations.
81.	I should like also to express to your illustrious predecessor, Mr. Jorge Illueca, my country's gratitude for the devotion and personal commitment he displayed throughout his term of office.
82.	I should like also to take this opportunity to welcome Brunei Darussalam to the great family of the United Nations and to wish it every success in the consolidation of its national independence and its economic and social development.
83.	We are particularly pleased with the Secretary General's report on the work of the Organization. Mr. Javier Perez de Cuellar's realism and farsightedness, which we had occasion to emphasize at previous sessions of the General Assembly, have been further confirmed in his persistent efforts to improve the functioning of the Organization and to strengthen its role in the consolidation of international peace and security, development and cooperation. We wish to commend his lucid analysis of the world situation, which is a reflection of the main concerns of the international community, and we subscribe to the measures advocated for remedying the various crises affecting international relations.
84.	In view of the complexity of the problems now confronting mankind and their constant deterioration, it is indeed a matter of regret to have to note that a certain spirit of pessimism and a certain conformism appear to be more and more prevalent in our work. This state of affairs may be explained by the structural nature of our problems and also by the lack of real political will to seek just and lasting solutions.
85.	A more and more noticeable trend towards crystallization of our discussions around the same questions indicates the urgent need for us to meditate on our own individual and collective conduct and to give our joint actions the necessary dynamism and motivation. Above all, it is important to eliminate the spirit of confrontation, selfishness and intransigence and the various kinds of pressure, which tend to undermine the proper functioning and the very raison d'etre of the United Nations.
86.	The numerous failures and disappointments we have noted in the efforts of the Organization to build a world of peace, justice and progress are nothing more or less than a corollary to our own inconsistencies and weaknesses. That being so, it is clear that the problems besetting mankind as a whole can be resolved only through a global approach and through effective participation in that process by all States. To try to avoid that reality or simply to ignore it would be tantamount to denying the principles contained in the Charter and to condemning the United Nations to repeated failures.
87.	That helps to explain the various attempts which have been made by the developing countries in general, and particularly by the Movement of Non-Aligned Countries, to encourage a constructive dialogue with the wealthy countries on matters of development. It may be said that, despite the persistent obstruction of certain countries, these efforts have nevertheless been pursued. The meetings held at Quito, Cartagena and Mar del Plata and the recent meeting held at San Jose, Costa Rica, with the participation of some Latin American States, the members of the European Economic Community, and Portugal and Spain, bear out that resolve.
88.	The economic indicators, in both the developing and the developed countries, clearly demonstrate the pressing need for re-launching global negotiations.
89.	When we speak of North South dialogue we do not understand it to mean a sort of accommodation designed to satisfy the wishes of a particular group of countries—in this case, the least developed countries. Rather, it is a common enterprise undertaken by the international community under the auspices of the United Nations, on the basis of a unanimous desire to put an end to the present intolerable international economic situation. This action should be geared to the creation of conditions that would make possible the achievement of balanced and equitable development which would be in keeping with the dialectic of positive interdependence among nations. In this connection, it is important that due account be taken of the constructive proposals made by the non-aligned countries and the Group of 77.
90.	The distortions of the present economic and financial situation, in addition to the natural catastrophes besetting the populations of developing countries, all require immediate and appropriate action. The burden of external debt, compounded by high interest rates the drop in production and exports, the constant deterioration of the terms of trade, the food crisis and lack of the resources needed to exploit their economic potentials have today placed the developing countries in a grievous situation, the persistence of which jeopardizes their achievements in many of these fields and compromises the attempts to satisfy the legitimate rights of their peoples to social well-being, health and education, and at the same time tends to diminish their faith in the future.
91.	The African countries are suffering particularly from the consequences of the present world economic crisis, and from the phenomenon of desertification, which affects most of them. Afflicted by drought, the countries of the Sudano-Sahelian area, including Guinea-Bissau, have experienced desert creep, a decrease in their agricultural capabilities and destruction of their cattle, without at the same time having the means necessary to enable them to cope with such situations.
92.	The impoverishment of Africa and the third world in general has thus reached alarming proportions, proportions which jeopardize the very possibility of survival for millions of human beings tragically affected by hunger and sickness.
93.	Nevertheless, nothing can justify acceptance of hunger as a necessary evil of our time. Nor can the absence of adequate measures for the eradication of this scourge be justified when it is borne in mind that there are enormous food surpluses elsewhere, in other countries, the rational utilization of which would make it possible to save millions of human lives.
94.	In the light of this gloomy and regrettable state of affairs, 1 think no one can deny the historic responsibility borne by our northern partners, regardless of their socio-political and economic systems, to be actively involved in efforts to promote collective prosperity.
95.	In this connection, we hope that the appeal made by the Secretary General of the United Nations and the Director General of the Food and Agriculture Organization of the United Nations will help produce a heightened awareness of this tragedy and encourage the specific emergency measures the situation dictates.
96.	The question of peace, the relationship of which to development seems for the time being only to be viewed theoretically, is also a constant preoccupation of mankind.
97.	General and complete disarmament, which is often erroneously presented as a matter within the exclusive purview of the major military Powers, is one of the essential prerequisites for strengthening world security and creating a climate that would favour the advent of genuine global peace.
98.	The rechanneling of the tremendous resources now being used for military purposes so that they may be used to further the economic and social progress of the developing countries in particular would in this connection be a heartening sign of humanity's choice to realize its profound aspirations to peace, progress and happiness through a clear-sighted, consistent and beneficial action. This is, essentially, an indispensable step towards the establishment of the new international economic order, to which we all aspire.
99.	The current international situation makes it necessary for us once again to express our extreme disquiet at the recrudescence of violence, instability and insecurity in various parts of the world.
100.	The persistence and constant deterioration of areas of tension in the Middle East, southern Africa, Central America and southern Asia, as well as the scant signs of any positive developments in these matters make us wonder about our capacity to handle the present problems and a fortiori any others that might arise in the future.
101.	Thus, for example, although it is unacceptable and has been the subject of unanimous condemnation, the attitude of South Africa and Israel has still not been dealt with effectively by the international community. The arrogance displayed by those two States and their total scorn for the principles and norms of international law, the resolutions and decisions adopted by various bodies of the United Nations and all the initiatives that have been taken internationally can only be explained by the considerable support provided by their economic and military allies. The continuation of this situation is a threat to international peace and stability and clearly indicates the increasingly marked trend in certain States to seek simply to serve their own interests to the detriment of the rights of other peoples.
102.	Our solidarity must be ever more active vis-à-vis the peoples of South Africa, Namibia and Palestine, as also those countries that border on those bastions of apartheid and zionism, by way of defending their national independence and their territorial integrity.
103.	The effective support of the international community for the liberation movements in southern Africa, in particular the ANC and SWAPO; should be aimed at providing a clear-cut affirmation of the justice of their struggle and the need for full realization of the inalienable rights of the peoples of Namibia and South Africa to independence, progress and social justice.
104.	Full implementation of Security Council resolution 435 (1978) remains the most appropriate way of ensuring Namibia's swift and peaceful accession to independence. The attempts to link that country's independence with the withdrawal of Cuban forces from Angola are nothing more than a delaying tactic which the United Nations and the vast majority of its Members have rejected out of hand.
105.	The self-styled constitutional reforms and the semblance of a democratic trend in South Africa can surely only be construed as an insidious attempt to improve cosmetically the racist image of the apartheid regime. Furthermore, the genuine reasons for this scenario are quite obvious: the further alienation of the black majority from political life in the country and the accentuation of racial stratification by arousing dissension in non-white communities and justifying the inhuman treatment inflicted on the black populations.
106.	Guinea-Bissau subscribes to Security Council resolution 554 (1984), which rejected the so-called new constitution. We should like here to express our full solidarity with the patriots of South Africa who have courageously and resolutely opposed this new manoeuvre on the part of the South African regime, thus issuing a heartfelt appeal to the universal conscience that steps be taken to make it possible to eradicate the odious system of apartheid.
107.	The extraordinary summit meeting of the heads of State of African countries whose official language is Portuguese—Angola, Cape Verde, Guinea-Bissau, Mozambique and Sao Tome and Principe—on 27 April last in Maputo, reaffirmed the unflagging support of our five countries for the struggle of the fraternal peoples of Namibia and South Africa. The summit went on to emphasize that as long as apartheid—being, as it is, the main factor leading to tension and destabilization in the region— continued to exist, there could be no genuine peace in that part of the African continent.
108.	The summit also welcomed the negotiating process initiated in southern Africa and reaffirmed its solidarity with the frontline States, the People's Republic of Angola and the People's Republic of Mozambique in particular, in their efforts to preserve their national independence and territorial integrity.
109.	Guinea-Bissau, which is aware of its own responsibilities in the total liberation of the African continent from all forms of domination and oppression, would, in the light of the principle of the peaceful settlement of disputes among States, lend its support to any initiative that would take into account the expressed interests of the Namibian and South African peoples regarding peace and stability in southern Africa.
110.	In the Middle East, it is quite obvious that as long as there is no solution of the Palestinian issue— a solution that should involve full exercise of the Palestinian people's legitimate right to create a sovereign and independent State—and as long as Israel continues illegally to occupy Arab territories, there can be no real possibility of peace in the area.
111.	The seriousness and complexity of the explosive situation prevailing in that part of the world fully justify the convening of an international peace conference on the Middle East with the participation of all the parties concerned, including, quite obviously, the PLO, the sole authentic representative of the Palestinian people.
112.	Although we have achieved noteworthy results, particularly in the process of decolonization, along the lines laid down in the historic General Assembly resolution 1514 (XV), it must at the same time be admitted that this is a matter still at the forefront of our attention. Particularly on the African continent, certain Territories are still subject to foreign domination, despite the repeated efforts made by the international community to liberate them.
113.	In this connection, the situation prevailing in northwest Africa, where there is still a dangerous source of tension and conflict, is a matter of particular concern to us. We regret that resolutions on the question of Western Sahara adopted at the nineteenth ordinary session of the Assembly of Heads State and Government of the Organization of African Unity, held at Addis Ababa from 6 to 12 June 1983/ and at the thirty-eighth session of the General Assembly, which, inter alia, advocate direct negotiations between the Kingdom of Morocco and the Frente POLISARIO, have as yet not been implemented. However, were those resolutions implemented, that would undoubtedly be a factor of prime importance, not only in ushering in peace in the region, but also in laying the groundwork for strengthening the unity of the peoples involved and of the Organization of African Unity [OAU], and the advent of a greater Maghreb.
114.	We would like to reiterate our continued support of the Saharan Arab Democratic Republic and the Frente POLISARIO in their just struggle for the independence of Western Sahara.
115.	The situation in Chad is also a matter of concern to us. Here, we remain convinced that the solution to the problem of Chad should be an internal one, free from any external interference. That is why we hope that the recent developments in Chad will help to promote a settlement in accordance with the resolutions of the OAU and also serve to safeguard the higher interests of the people of Chad.
116.	We could not give any coherent account of the history of decolonization or talk about the right of every people freely to determine its destiny without referring to the question of East Timor. The repression and massacre of the Maubere people are facts that no member of the international community, whatever its socio-political system or ideology, could possibly overlook. The final solution of that question presupposes recognition of the inalienable right of the people of East Timor to self-determination and independence and requires that negotiations be held among all the parties concerned, namely, FRETILIN," Indonesia, and Portugal as the legal administering Power.
117.	We believe that the steps taken by the representative of the Secretary General to find the necessary conditions for a final solution to this problem should be pursued and should enjoy the support of the parties concerned and of the international community.
118.	My country supports the plan for the peaceful reunification of Korea and welcomes the efforts that have been undertaken to make it possible for this legitimate aspiration of the Korean people to be satisfied.
119.	Safeguarding the national unity, territorial integrity and nonaligned character of Cyprus is also something that enjoys our full support. That is why we should like to commend the efforts made by the Secretary General to achieve those ends.
120.	The persistent tensions in South Asia, Central America and the Caribbean do not augur well for any lasting solution or any return to peace and stability as long as the legitimate rights of all States in those regions to the free conduct of their own affairs and the free choice of their economic, social and political systems are not respected.
121. The action of the Contadora Group to establish a climate of peace and understanding in Central America through dialogue and concerted effort deserves our encouragement. We believe that all the countries in the region, and particularly Nicaragua, should be in a position, quite free from any external interference, to resolve their domestic problems and create the necessary conditions for peace and development in their respective countries.
122.	My country is increasingly disturbed by the tragic situation prevailing in the Gulf as a result of the war between Iran and Iraq. Once again we urge those two member countries of the Islamic Conference and the Movement of Nonaligned Countries to opt for the path of negotiation, which is the only way in which the higher interests of the Iranian and Iraqi peoples can be safeguarded and the only way they can be guaranteed the peace that they so sorely need if they are to make progress within their respective frontiers.
123.	In recent years, Guinea-Bissau has suffered from drought, a drop in agricultural output and declining exports. The deterioration of climatic conditions, together with the devastating effect of the world economic crisis at large, is one of the main concerns of the people and Government of Guinea Bissau. That is why our Government is making every effort to stimulate agricultural output, particularly by having production support sectors whose commerce, transport and warehousing infrastructures will help to guarantee self-sufficiency in foodstuffs and an increase in exports.
124.	The implementation of the first national development plan is thus responsive to our country's desire to structure the economy by adapting it to the requirements of the process of economic and social development. It is in this context that, with the assistance of UNDP, this year we organized a round table involving the main trading partners of Guinea Bissau. A rapid follow-up to the conclusions reached at that meeting will lead to the implementation of measures required for the stabilization and revamping of our economy.
125.	On behalf of my Government, I should like to take this opportunity to thank all those countries and governmental and nongovernmental organizations which took part in that round table for their clearly expressed desire to develop fruitful cooperation with Guinea-Bissau.
126.	As we approach the commemoration of the fortieth anniversary of the United Nations, despite its difficulties and weaknesses, we think it is quite legitimate to rejoice at its achievements. But there can be no doubt that a great deal remains to be achieved and that the responsibilities weighing on the United Nations are becoming ever heavier.
127.	We are convinced that the realization of the hopes of the peoples we represent here if within the grasp of the human resources and immense wealth available on this planet.
128.	Man's creative genius, judiciously used for peaceful purposes, can help to eliminate sickness, hunger, poverty and injustice and to promote the collective prosperity for which we all yearn so deeply. It is the duty and responsibility of our States to work to create peace in the world and to mobilize available resources in order to achieve development objectives on a global scale. Our efforts must be collective; they must all be focused on a better state of understanding among our nations; they should dispel mistrust and tension, thus making it possible to consolidate the bases for global cooperation which will serve the interests of all mankind
